  Case: 5:20-mj-01020-KBB Doc #: 1-1 Filed: 01/28/20 1 of 4. PageID #: 2



STATE OF OHIO               )
                            ) SS:
COUNTY OF SUMMIT            )

              UNITED STATES POSTAL INSPECTION SERVICE

I, Marc Kudley, DO HEREBY DEPOSE AND SAY:

  1. I am a United States Postal Inspector, employed by the U.S. Postal Inspection
     Service (USPIS) since May 2012. I am a sworn Federal law enforcement officer
     empowered to investigate criminal activity involving or relating to the U.S. Postal
     Service (“USPS”) and/or U.S. Mail. I am presently assigned at the USPIS
     Cleveland, Ohio Field Office to the Contraband Interdictions and Investigations
     Group, which strives to protect the U.S. Mail from dangerous drugs and illegal
     contraband, specifically illicit drugs and firearms. I have received training in the
     detection and investigation of drug trafficking. Based on my training and
     experience investigating drug offenses, I am aware that certain quantities of drugs
     indicate whether the drugs are intended for personal use or distribution. I have
     worked drug trafficking investigations involving the U.S. Mails since August
     2012, during which time I have been involved in narcotics investigations leading
     to prosecution in U.S. District Court, as well as state courts.

  2. This affidavit is in support of a criminal complaint against HEZEKIAH
     SHAKEEL JAHKE ALLEN (ALLEN).

  3. Because this affidavit is submitted for the limited purpose of supporting a
     criminal complaint and arrest warrant, I have not included each and every fact
     known concerning this investigation. I have set forth only the facts I believe
     necessary to establish probable cause that ALLEN has committed violations of
     Title 21, United States Code, Sections 841(a)(1) and (b)(1)(A), that is possession
     with intent to distribute methamphetamine, a schedule II controlled substance.

  4. I know based on training and experience that U.S. Mail is often used by narcotic
     traffickers to transport controlled substances. I know from my training and
     experience that the USPS Priority Mail system is commonly used to transport
     controlled substances because it provides traceability, reliability, and timely
     delivery. The guaranteed delivery timeframe of approximately two to three days
     for Priority Mail places time pressures on law enforcement agents to identify,
     search, and deliver these drug parcels in a timely manner.

  5. On October 2, 2019, while reviewing USPS business records, I identified USPS
     Priority Mail parcel bearing tracking number 9505 5156 3773 9274 3502 20,
     addressed to Sabrina Bailey, 1306 Girard St Apt 1, Akron, OH 44301, with a
     return address of Vaughn Williams, 9214 S Budlong Ave, Los Angeles, CA
     90044 (hereinafter “USPS parcel 9505 5156 3773 9274 3502 20”).




                                          1
Case: 5:20-mj-01020-KBB Doc #: 1-1 Filed: 01/28/20 2 of 4. PageID #: 3



6. USPS parcel 9505 5156 3773 9274 3502 20 is described as a white Priority Mail
   Medium Flat Rate Box measuring approximately 12.5” X 3.5” X 14” in size and
   weighing approximately 5 pounds, 2 ounces. I identified this as a suspect drug
   parcel based on several characteristics, including but not limited to type of mail,
   origin, destination, and size.

7. USPS parcel 9505 5156 3773 9274 3502 20 was mailed from the Los Angeles,
   CA 90016 Post Office on October 1, 2019 and bore $14.35 in U.S. Postage. I
   know California has historically been a source area for mailed controlled
   substances into Northern Ohio.

8. On October 3, 2019, I took custody of USPS parcel 9505 5156 3773 9274 3502
   20 after it arrived at the Akron, Ohio Firestone Park Post Office from the Akron,
   Ohio Processing & Distribution Center.

9. I made inquiries with CLEAR, an electronic database that has proven reliable in
   previous investigations in determining the legitimacy of name, address, and phone
   number information, concerning the delivery address 1306 Girard St Apt 1,
   Akron, OH 44301 and was unable to associate an individual with the name
   Sabrina Bailey at the address. I also made inquiries with CLEAR concerning the
   return address of 9214 S Budlong Ave, Los Angeles, CA 90044 and was unable to
   associate an individual with the name Vaughn Williams at the address.

10. On October 3, 2019, certified narcotics canine “Cruiser” handled by Det. Chris
    Carney of the Akron Police Department (APD) gave a positive alert on USPS
    9505 5156 3773 9274 3502 20. Detective Carney has been State Certified as a
    Narcotics Canine handler and he and narcotics canine Cruiser have worked
    together since 2010. Detective Carney and canine Cruiser were both certified in
    September of 2019 by the Ohio Peace Officers Training Academy (OPOTA) as a
    specialty purpose K-9 team, narcotic detection. During this time, Cruiser was
    trained and certified to alert to the presence of the odors from marijuana, cocaine,
    heroin, methamphetamine and their derivatives. Detective Carney has been
    trained how to handle a detector K-9 and read their alerts. According to Detective
    Carney, Cruiser is a reliable K-9 assist unit.

11. I know based on training and experience that individuals who regularly handle
    controlled substances often leave the scent of controlled substances, which
    narcotic canines are trained to indicate alert, on the box, contents of the box,
    and/or other packaging material they handle.

12. On October 3, 2019 in U.S. District Court in the Northern District of Ohio,
    Eastern Division, I applied for and was granted a federal search for USPS 9505
    5156 3773 9274 3502 20 by the Honorable Magistrate Judge Kathleen B. Burke.
    The execution of the search warrant revealed approximately four pounds of an
    off-white crystalline substance that field tested positive for methamphetamine, a
    Schedule II controlled substance. The suspect methamphetamine was separated



                                         2
Case: 5:20-mj-01020-KBB Doc #: 1-1 Filed: 01/28/20 3 of 4. PageID #: 4



   inside four separate zip lock bags weighing approximately one pound each and
   concealed in vacuum sealed food saver bags and cellophane.

13. On October 10, 2019, I submitted the crystalline substance and packaging
    recovered from USPS parcel 9505 5156 3773 9274 3502 20 to the USPIS
    Forensic Laboratory for chemistry and latent print examinations.

14. On October 25, 2019, the USPIS Forensic Laboratory issued an examination
    report indicating USPS parcel 9505 5156 3773 9274 3502 20 contained
    approximately 1,776.4 grams of a crystalline substance and a sample of the
    material was found to contain d-methamphetamine hydrochloride. Quantitative
    analysis of the material was found to contain approximately 97% d-
    methamphetamine hydrochloride.

15. On November 18, 2019, the USPIS Forensic Laboratory issued an examination
    report indicating that the latent prints of HEZEKIAH SHAKEEL JAHKE
    ALLEN, FBI No. 835867VD3, were found on the following items:

   A. One fingerprint on the bubble wrap packaging inside USPS parcel 9505 5156
      3773 9274 3502 20

   B. Three fingerprints on the exterior of the Priority Mail box bearing tracking
      number 9505 5156 3773 9274 3502 20

   C. One fingerprint on the interior flap of the Priority Mail box bearing tracking
      number 9505 5156 3773 9274 3502 20

   D. Two fingerprints on the exterior side and under tape of the Priority Mail box
      bearing tracking number 9505 5156 3773 9274 3502 20

16. I confirmed that the Los Angeles, California 90016 Post Office from which USPS
    parcel 9505 5156 3773 9274 3502 20 was mailed had surveillance cameras. I
    obtained copies of the video from the surveillance cameras.

17. Video from surveillance cameras inside the Los Angeles, California 90016 Post
    Office shows an African-American male wearing a gray hooded sweatshirt with
    the hood up, black pants, and white shoes with black stripes, holding the subject
    parcel in the lobby line and then mailing the parcel. The African-American male
    who mailed the parcel appears to be ALLEN based on his California and Ohio
    Driver’s License photographs. The residence listed on ALLEN’s California
    Driver’s License is less than one half mile from the Los Angeles, California
    90016 Post Office.

18. Based on the foregoing, ALLEN packaged the methamphetamine inside USPS
    parcel 9505 5156 3773 9274 3502 20 and then mailed it to an address in Akron,
    Ohio.



                                        3
Case: 5:20-mj-01020-KBB Doc #: 1-1 Filed: 01/28/20 4 of 4. PageID #: 5
